FRANK, Circuit Judge.
In the light of United States v. Achtner, 2 Cir., 144 F.2d 49, 52, the sole question here is whether the Union’s executive board had “some * * * adequate reason for ascertaining * * * defendant’s citizenship” at “a time of deepening national crisis.” We think it did. In so holding, we have considered the nature of defendant’s job, the fact that he had received his employment through the Union, and that the Union’s board was inquiring into a charge that defendant had done defective work.
Affirmed.